Citation Nr: 0117466	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in July 1990 after more than twenty years 
of active service.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied entitlement to service 
connection for arteriosclerotic heart disease.   


REMAND

The veteran in this action seeks entitlement to service 
connection for arteriosclerotic heart disease.  He asserts 
that his service-connected arthritic conditions precluded him 
from exercising and thereby caused or contributed to his 
coronary artery disease.  A review of the record reflects the 
veteran is service-connected for pulmonary airway disease, 
lumbar disc disease, residuals of a right ankle sprain, right 
knee arthritis, left knee arthritis with meniscectomy, 
hemorrhoids, and prostatitis.  

The veteran has submitted copies of medical treatise evidence 
in support of his claim.  The treatise evidence discusses a 
correlation between lower extremity arthritis and 
cardiovascular fitness as well as coronary heart disease and 
joint replacement.  This evidence, viewed liberally, 
reasonably raises the issue of secondary service connection.  
See, Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

The veteran's service medical records reflect that upon 
separation examination dated in January 1990, an 
electrocardiogram showed sinus dysrhythmia but was otherwise 
unremarkable.  Persistent hyperlipidemia and a heart size at 
the upper limits of normal were also noted.  In his January 
1990 report of medical history, the veteran complained of 
pressure in his chest with excessive exercise and heart 
palpitations with dizziness when rising quickly.  It was also 
noted that the veteran had shortness of breath with a history 
of lung problems and a 25-year smoking history.  Service 
medical records also reflect obesity.  A chest x-ray dated in 
March 1984 also noted a heart size at the upper limits of 
normal.  

Upon VA examination dated in October 1990, the examiner noted 
elevated lipids with cholesterol of 270 and triglycerides of 
280.  An electrocardiogram was noted as normal.  The examiner 
noted exertional chest tightness, possibly related to 
underlying lung disease.  He also noted that coronary artery 
disease could not be ruled out because the veteran had a 
family history of coronary disease and had been a heavy 
smoker.  The examiner recommended an exercise tolerance test 
for clarification.  The record does not indicate that an 
exercise tolerance test was conducted.  The chest x-ray 
impression was cardiomegaly.

A separate VA examination dated in October 1990 reflects the 
veteran reported some tight anterior chest heaviness that 
tended to occur with exertion or with upper respiratory 
infection.  The examiner noted a relevant assessment of 
exertional chest tightness of uncertain etiology possibly 
related to underlying lung disease, rule out coronary 
disease.  

Treatment records dated in November 1996 reflect the veteran 
presented to the emergency department with complaints of 
chest pressure, jaw pain, left arm pain, and neck pain.  
Impressions of inferior wall myocardial infarction, mild 
obesity, hiatal hernia, reflux esophagitis, and elevated 
cholesterol were noted.  The veteran subsequently underwent 
four-vessel coronary artery bypass grafting.  

In June 2000, the RO requested a medical opinion as to 
whether the veteran's heart disease had its inception during 
service and if not, whether there was a direct relationship 
between the veteran's service-connected disabilities with 
alleged lack of exercise and the development of heart 
disease.  In a September 2000 opinion, a VA physician stated 
that the veteran evidenced multiple risk factors for coronary 
artery disease during his period of service.  It was noted 
that chest pain with exertion reported during service was 
possibly consistent with, but not diagnostic of coronary 
artery disease.  The physician opined that the veteran's 
inability to exercise due to his service-connected conditions 
would increase his risk of coronary artery disease, but was 
not causal.  The physician also stated that obesity, 
hyperlipidemia, and smoking were all other risk factors under 
the veteran's control that contributed to his condition.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that in June 2001, the veteran's 
representative requested a remand of this claim to the RO in 
light of the VCAA for a more complete medical opinion.  The 
veteran's representative asserts that the September 2000 VA 
medical opinion is cursory at best and failed to answer the 
questions posed by the RO.  

The Board observes that the claims file includes a June 1995 
letter from the United States Postal Service that refers to a 
medical evaluation and a review of medical records.  The 
Board is unable to conclude that the record includes all 
pertinent evidence that may be available.

Because of the change in the law brought about by the VCAA, 
the Board is compelled to conclude that a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  The Board agrees with 
the representative's assertion that the September 2000 VA 
opinion failed to answer all of the questions posed by the 
RO.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

Any further development should include a 
request to the United States Postal 
Service for all available medical records 
concerning the veteran.

2.  The veteran should be afforded a VA 
examination by a cardiologist.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  All 
relevant symptomatology should also be 
reported in detail.  Following review of 
any test results, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's heart disability had 
its inception during service.  The 
examiner is also requested to express an 
opinion as to whether there it is at 
least as likely as not that there is a 
direct relationship between the veteran's 
service-connected disabilities with 
alleged lack of ability to exercise and 
the development of heart disease.  
Alternatively, the examiner should be 
asked for an opinion as to whether 
service-connected arthritis of the lower 
extremities "aggravates," or makes 
worse, any heart disease found.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims file.  

If aggravation is determined to be present, 
the examiner should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any heart disease determined present; (2) 
The increased manifestations which, in the 
examiner's opinion, are proximately due to 
service-connected disability of lower 
extremity arthritis based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any heart disease 
determined present are proximately due to the 
service-connected arthritis of the lower 
extremities.  

The examiner should state the relative 
contribution of the service-connected 
disability of lower extremity arthritis to 
the overall level of impairment from the 
heart disease in percentage terms, if 
possible.  The rationale for all conclusions 
and opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The record also reflects that a RO 
hearing was held in August 1997 in 
connection with the veteran's service-
connected right ankle disability.  
However, a copy of that hearing transcript 
is not of record.  The RO should associate 
a copy of the August 1997 hearing 
transcript with the claims folder.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for arteriosclerotic heart 
disease, with application of 38 C.F.R. 
§ 3.310(a) (2000), and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).    

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.


The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



